  Jennifer R. Schemm, OSB #970086
  Attorney at Law
  602 O Avenue
  La Grande, OR 97850
  Tel: 541-910-4833
  Fax: 541-962-7831
  Email: jschemm@eoni.com

  Jennifer R. Schwartz, OSB #072978
  Law Office of Jennifer R. Schwartz
  2521 SW Hamilton Court
  Portland, Oregon 97239
  Tel: 503-780-8281
  Email: jenniferroseschwartz@gmail.com

    Attorneys for Plaintiffs

                   IN THE UNITED STATES DISTRICT COURT

                               FOR DISTRICT OF OREGON

                                PENDLETON DIVISION

 GREATER HELLS CANYON COUNCIL, an                    Case Number: 2:17-cv-00843-SU
 Oregon nonprofit corporation,
 and OREGON WILD, an Oregon nonprofit
 corporation,                                        DECLARATION OF ROBERT
                                                     KLAVINS IN SUPPORT OF
          Plaintiffs,                                PLAINTIFFS’ MOTION FOR
                                                     INJUNCTION PENDING APPEAL
                        v.

 KRIS STEIN, District Ranger, Eagle Cap Ranger
 District, Wallowa-Whitman National Forest, in
 her official capacity; and UNITED STATES
 FOREST SERVICE, an agency of the United
 States Department of Agriculture,

          Defendants,

        and

 WALLOWA COUNTY, a political subdivision
 of the State of Oregon,

          Defendant-Intervenor.
1 – DECLARATION OF ROBERT KLAVINS IN SUPPORT OF PLAINTIFFS’
MOTION FOR INJUNCTION PENDING APPEAL
I, Robert Klavins, declare as follows:

   1.   I have personal knowledge of the facts set forth below.

   2.   I reside in an unincorporated part of Wallowa County near the city of Enterprise,

Oregon. I am the Northeast Oregon Field Coordinator for Oregon Wild. I am a long-time

dues paying member of both Oregon Wild and the Greater Hells Canyon Council and am

a member of the advisory board of the latter. Among my duties as Field Coordinator, I

represent Oregon Wild on the Wallowa-Whitman National Forest and Umatilla National

Forest Collaboratives, as well as review timber sales and other land management projects

proposed on federal lands.

   3.   My wife and I own and operate Barking Mad Farm, a 42-acre working farm and

Bed & Breakfast located less than 6 air-miles from the proposed Lostine Project area.

Like many of our neighbors, we chose to live here largely because of the relatively intact

landscapes, functioning ecosystems, and public lands in the area. These values are

embodied by and supported by the congressionally designated Wild and Scenic Lostine

River Canyon and other specially protected places like it.

   4.   I have visited the Wild and Scenic Lostine Canyon and adjacent lands including

the Eagle Cap Wilderness and downstream portions of the Lostine River on many

occasions for work as well as personal enjoyment. I have done so by myself, with family

members, and with other visitors. I have done so with many motivations, including

wildlife watching and monitoring, to find solitude and escape from more managed

landscapes, to cool off on hot days, and to share the special place I am lucky enough to

call home with others. I chose my career and my home because of places like (and

including) the Lostine. I am honored to represent tens of thousands of citizens who share

2 – DECLARATION OF ROBERT KLAVINS IN SUPPORT OF PLAINTIFFS’
MOTION FOR INJUNCTION PENDING APPEAL
my values. I intend to continue visiting the Canyon in years to come. My enjoyment will

be severely diminished should the area be commercially logged as proposed.

   5.   The Lostine Canyon is the only place in Oregon where I can say with confidence

that I have seen a rare American marten while visiting the area with a friend who was

touring all of Oregon’s Wilderness areas on the 50th anniversary of the Wilderness Act in

2014. I know that marten and other important wildlife rely on natural disturbances

including wildfire, insects, and forest pathogens for the important role they play in forest

mortality and renewal. While these forests and processes may look messy to some, they

are important and irreplaceable features of the old forest habitat upon which rare and

important wildlife like marten depend but which the Forest Service intends to

commercially log as part of the Lostine Project. I continue to visit the Lostine in hopes of

seeing marten and other native wildlife including wolverine, fisher, goshawk, threatened

salmon, steelhead and bull trout, low-elevation bighorn sheep, wolves, bears, and birds,

and to enjoy other values that are difficult – and sometimes impossible - to find

elsewhere. Many of those values depend on unique characteristics that would be seriously

and permanently degraded by the proposed Lostine logging project in a way that will not

be remedied in my lifetime – if ever.

   6.   For similar reasons, the Lostine Canyon is a favorite destination for visitors from

near and far. Our Bed & Breakfast hosts guests year round and is nearly fully booked

from late spring through fall. We rely on these guests financially both as lodgers and as

customers of our, and our neighbors’, farm products. Our guests also provide economic

benefits to the wider community. They shop in the stores of Joseph, visit the bronze

foundries, buy art, pay for services, and eat in local restaurants.

3 – DECLARATION OF ROBERT KLAVINS IN SUPPORT OF PLAINTIFFS’
MOTION FOR INJUNCTION PENDING APPEAL
   7.   Like us, some visitors stay, choosing to call the area home and contribute to the

local community. Most of our guests come to experience the natural beauty of Wallowa

County. This region’s public lands are one of – if not the – most important features

attracting visitors. There is a public perception that most of these lands are protected from

logging and road-building. That is a major part of why people choose to stay in our area

and with us. That includes the Lostine Canyon and its numerous popular recreation sites

and trailheads into the Eagle Cap Wilderness. Some guests come specifically for the

Lostine. For example, in June of 2017, we hosted guests returning to the Lostine Canyon

area three times in a year specifically in hopes of seeing a Spruce Grouse. There are

precious few other places in Oregon inhabited by this unique bird. On their third trip

they were successful, and they have continued to return. Many guests have been

extremely distressed when they have learned that the canyon is subject to logging. They

have written letters, called legislators, and done more in hopes of stopping the

destruction. That includes a regular visitor who, this spring, described the Lostine as her

“spiritual home.” In her late 70s, this woman first visited the Canyon as a baby and has

visited it nearly every summer since. She was with her family and felt compelled to

publicly write about her feelings noting the long history of people who have loved the

place including Supreme Court Justice William O. Douglas who spent a great deal of

time in the Lostine and championed its protection.

   8.   I am concerned that if the Lostine is logged as proposed, some guests will stop

coming to our Bed and Breakfast, harming me, my family, and my community financially

and in other ways. Whether some visitors choose to come to the Wallowa Valley and our

bed & breakfast is significantly influenced by their perception of how nearby public lands

4 – DECLARATION OF ROBERT KLAVINS IN SUPPORT OF PLAINTIFFS’
MOTION FOR INJUNCTION PENDING APPEAL
are managed. The decision by the Forest Service to commercially log the Wild and

Scenic Lostine River Canyon has harmed that perception. In 2018, on the 50th

anniversary of the Wild and Scenic River Act, organizations and agencies have been

celebrating that important legislation locally and across the country. Guests cannot

understand or believe the government intends to build roads and commercially log a Wild

and Scenic River corridor at all – much less one with so many special values as the

Lostine. If the project goes forward as proposed, the negative impact will be magnified.

Our business and others will likely lose guests who will go elsewhere, seeking wild

places that are valued and managed responsibly. This will harm us financially and in

other ways. We enjoy the people who come here because they are drawn to places like

the Lostine Canyon.

   9.   I believe the Lostine Project is an injustice to the Lostine Canyon, those who

fought for its protection, and many of the people who - like me - use and enjoy the area.

A large part of my love of this place is the biological diversity fostered by this intact low

elevation moist, cool forest, one of the few available in the vicinity. The mixed conifer

forests – relatively untouched due to the Forest Service’s light management approach

until now – are filled with large trees, many over 21 inches diameter at breast height

(“dbh”). The Lostine River Canyon is unique, hosting values including sensitive and

globally rare plants, cultural sites, unique and rare wildlife (and habitat that could support

wildlife that is or is likely currently extirpated; i.e., lynx, fisher, and grizzly bear), various

forest types, fish, native forests and more. The Wild and Scenic Lostine River flows

through the valley, surrounded on three sides by Oregon’s largest protected Wilderness.

The only reason the long and narrow project area is not designated as Wilderness is to

5 – DECLARATION OF ROBERT KLAVINS IN SUPPORT OF PLAINTIFFS’
MOTION FOR INJUNCTION PENDING APPEAL
accommodate an 11-mile long road that accesses recreational sites, trailheads and private

in-holdings.

   10. It is devastating for me to imagine the place if the Project goes through. In

addition to the destruction to the forest from heavy logging and road building equipment

tromping through the canyon forests, so many large and mature trees will be felled –

enough to fill 800 trucks (or eight miles of logging trucks lines up end-to-end!). The

impacts on fish and wildlife species will extend far beyond the boundaries of the project

area.

   11. Adjacent unprotected industrial timberlands have already been heavily logged and

other nearby private lands are increasingly being developed. Large commercial public

lands logging projects are being planned and implemented on hundreds of thousands of

acres in the County and its National Forests. The Lostine Canyon is one of the few intact

low elevation, cool moist forested habitats available in the vicinity.

   12. Though my organization and I were excluded from meaningful involvement in the

design of the project, I have visited the project area several times since the Forest Service

marked the commercial logging units. The effects of the logging and road building, and

thus the effects on my enjoyment of this Canyon, will be far worse than that described in

the Lostine Project’s Decision Memo and accompanying documents. First, the agency

assured the public the commercial component of the Project would involve logging only

trees up to 21 inches diameter at breast height (“dbh”). To do otherwise would violate the

Forest Plan. Still, the Forest Service including a caveat that it would log trees greater

than 21 inches dbh if they were “danger” trees; i.e., trees that become dangerous to

persons only after an area becomes a worksite, the agency downplayed the extent of large

6 – DECLARATION OF ROBERT KLAVINS IN SUPPORT OF PLAINTIFFS’
MOTION FOR INJUNCTION PENDING APPEAL
old trees it would deem “dangerous.”

   13. Unfortunately, many large “danger” trees are marked for logging. These trees,

often 100-200 year old grand firs and other species, are incredible wildlife habitat

(present and future) and if this area was not a commercial timber unit, the trees would

remain. They pose no safety concern now. Furthermore, whether they are actually a

danger or risk once the area becomes a work site is extremely subjective and often

overstated. Attached as Exhibit A are photographs of some of these “danger” trees in the

commercial logging units. The first was taken on August 18, 2018 (I am in the picture).

This tree, standing tall, was approximately 39-40 inches dbh. The next two photographs

were taken by me on April 26, 2018. The tree on page 2 was 29 inches dbh and over 150

years old (I extracted a piece of core and counted the rings). I did not measure the tree on

page three, but it was well over 21 inches dbh.

   14. Sadly, the loss to wildlife habitat and my enjoyment is compounded by the fact

that large “danger” trees are also being felled throughout the other 1,600 acres within the

project area where the Forest Service is currently removing smaller trees to thin the forest

fuel loads. In other words, the entire project area is and will be a work site where large,

currently non-hazardous large trees will be felled under the guise of being dangerous to

workers.

   15. I also learned from my visits to the units that a startling number of “non-danger”

trees between 21 and 25 inches dbh will likely be logged. The logging units are marked

as “leave tree” units, meaning in this case all merchantable trees under 25 inches dbh that

are not marked in orange paint will be felled. Although, in theory, no “non-danger” trees

over 21 inches dbh will be logged, the Forest Service still required the “non-danger” trees

7 – DECLARATION OF ROBERT KLAVINS IN SUPPORT OF PLAINTIFFS’
MOTION FOR INJUNCTION PENDING APPEAL
between 21-25 inches dbh to be marked in orange to ensure they are not mistakenly

logged as under 21 inches dbh. Attached as Exhibit B are the marking guidelines the

Forest Service provided to me for the commercial logging units (showing the “leave

trees” up to 25 inches should be marked, presumably stopping at that point because it

should be obvious larger trees are greater than 21 inches dbh). Attached as Exhibit C are

two photographs taken by me on April 26, 2018 showing a 22 inch dbh tree not marked in

orange that will surely be logged.

   16. Even if the trees between 21 and 25 inches dbh are protected, post-logging, the

forest will be very different – and in some cases not much of a forest at all. Attached as

Exhibit D are photographs taken on April 26 and August 18, 2018, respectively,

representative of many of the units’ marking. They illustrate how stripped the forest will

be post-logging. I noticed no more than three trees marked in orange in either

photograph. All the unmarked trees up to 25 inches dbh in the photographs will be

logged.

   17. The Forest Service’s decision to take out many of the large trees, remove half of

the forest’s volume (likely more because danger trees were not considered in the

agency’s calculations), and drastically open up the canopy (increasing sunlight to the

forest floor) is going to dry out this forest leaving it far more vulnerable to

uncharacteristic forest fire. Amazingly, during my visit to the Project area on August 18,

2018, when so many places in the Northwest and locally were extremely dry – and in

some cases burning – the forest was cool and full of green, lush understory. Attached as

Exhibit E are photographs of the understory taken on this day. The second photograph

also shows one of only a few trees slated to remain in this area (see orange marking), yet

8 – DECLARATION OF ROBERT KLAVINS IN SUPPORT OF PLAINTIFFS’
MOTION FOR INJUNCTION PENDING APPEAL
it seems unlikely this leaning tree will avoid being deemed “dangerous” once the area

becomes a worksite, and logged.

   18. I am not opposed to the agency removing some smaller ladder fuels and some

other public safety activities (e.g. felling hazard trees along the road and within

campsites), but taking out so many large trees is illogical in this moist forest type. I am

dismayed for the wildlife, rare plants, and other important values that rely on and thrive

in these cool and moist, closed-canopy forests adjacent to the beautiful Wild and Scenic

Lostine River. My aesthetic, recreational, spiritual and economic interests will be

irreparably harmed should the Forest Service commercially log the Lostine Canyon as

authorized in the Lostine Project.

        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct.

        Executed on this 25 day of September 2018.

                                                                      s/ Robert Klavins
                                                                         Robert Klavins




9 – DECLARATION OF ROBERT KLAVINS IN SUPPORT OF PLAINTIFFS’
MOTION FOR INJUNCTION PENDING APPEAL
